Citation Nr: 1141304	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-18 524	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome (PFPS).

2.  Entitlement to a higher initial rating for right knee PFPS, in excess of 10 percent prior to January 21, 2011, and in excess of 20 percent since January 21, 2011.

3.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran (the appellant in this case) had active duty for training from November 1994 to March 1995, and active service from August 2004 to August 2005.

This appeal to the Board of Veterans Appeals (Board) arises from an August 2009 rating action that granted service connection for lumbar spine DDD and assigned an initial 20 percent rating from September 2007, and granted service connection for bilateral knee degenerative joint disease (DJD) and assigned an initial 10 percent rating from September 2007.  Because the claims for higher initial ratings involve requests for higher ratings following the initial grants of service connection, the Board has characterized them in light of the distinction noted by the U.S. Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from those for increased ratings for already service-connected disability).

By rating action of April 2010, the RO assigned separate 10 percent ratings each from September 2007 for right and left knee PFPS.  By rating action of May 2011, the RO granted a higher staged rating of the Veteran's right knee PFPS from 10 percent to 20 percent for the rating period from January 21, 2011. 

In July 2011, the Veteran and his wife at the RO in Reno, Nevada, testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing has been added to the record.

At the Board hearing, the Veteran raised the issues of service connection for a left shoulder disability, and service connection for an acquired psychiatric disorder (as secondary to the service-connected lumbar spine DDD and bilateral knee PFPS).  As those issues have not been adjudicated by the RO, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  For the initial rating period, the Veteran's left knee PFPS has been manifested by complaints of pain, stiffness, popping, swelling, and a grinding sensation, with objective findings showing crepitation, tenderness, tendinitis, chondromalacia, extension limited to -5 degrees, and flexion varying between 125 and 140 degrees, with no evidence of lateral instability, and is not more than slightly disabling.

3.  For the period prior to January 21, 2011, the Veteran's right knee PFPS was manifested by complaints of pain, stiffness, popping, swelling, and a grinding sensation, with objective findings showing crepitation, tenderness, degenerative joint disease, extension to 0 degrees, and flexion varying between 125 and 145 degrees, with no evidence of lateral instability, and was not more than slightly disabling.

4.  For the period from January 21, 2011, the veteran's right knee PFPS has been manifested by complaints of pain, giving way, stiffness, weakness, locking episodes, and swelling, with objective findings showing crepitus, effusion, tenderness, moderate weakness, guarding of movement, grinding, extension limited to -15 degrees, and flexion to 120 degrees, with no evidence of lateral instability, and is not more than moderately disabling.

5.  For the entire initial rating period, the Veteran's lumbar spine DDD has been manifested by complaints of pain, stiffness, tenderness, and spasms, but has not resulted in limitation of thoracolumbar forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee PFPS are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  For the period prior to January 21, 2011, the criteria for an initial rating in excess of 10 percent for right knee PFPS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

3.  For the period from January 21, 2011, the criteria for a rating in excess of 20 percent for right knee PFPS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

4.  The criteria for an initial rating in excess of 20 percent for lumbar spine DDD are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.71, 4.71a, Diagnostic Code 5242 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

With regard to notice, an October 2007 pre-rating RO notice informed the Veteran of the VA's responsibilities to notify and assist him in his initial service connection claims, and of what was needed to establish entitlement thereto.  That RO letter also notified him of what was needed to establish entitlement to a higher rating (evidence showing changes in any service-connected disability), and that a disability found to be service connected would be assigned a rating by applying a schedule for rating disabilities which provides for a range in severity from 0 to 100 percent, based on the nature and symptoms of the condition, their severity and duration, and their impact upon employment.  That letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to higher compensation - e.g., Social Security Administration determinations, competent lay statements describing symptoms, medical records, employer statements, and other evidence.  Thereafter, the Veteran was afforded opportunities to respond.  Thus, the Board finds that the Veteran has received sufficient notice of the information and evidence needed to support his initial service connection and subsequent higher rating claims, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the 2007 letter provided notice that VA would make reasonable efforts to help the appellant get evidence necessary to support his claims, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence VA had received; what evidence VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2007 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the matters now before the Board, the October 2007 document fully meeting the VCAA's notice requirements was furnished to the Veteran prior to the August 2009 rating action on appeal.  In this case, the claims for higher initial ratings were readjudicated by and April 2010 rating action and in the statement of the case, as well as by rating actions of January and May 2011, and in the May 2011 supplemental statement of the case.  
    
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  In this case, the Board finds that pertinent rating code information was furnished to the Veteran in the April 2010 statement of the case, and that this suffices for Dingess/Hartman.  The RO also afforded him proper notice pertaining to the degree of disability and effective date information in the October 2007 notice.    
 
Additionally, the Board finds that all necessary development on the claims currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claims.  Numerous VA outpatient and private medical records up to 2011, as well as a transcript of the July 2011 Board hearing testimony of the Veteran and his wife have been associated with the claims folder and considered in adjudicating these claims.  The Veteran was afforded comprehensive VA examinations in June 2009, September 2010, and January and March 2011 that are adequate for rating purposes.  Significantly, he has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In May 2010, the Veteran stated that he had no other information or evidence to submit in connection with his claims.  The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the matters on appeal.    Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

Initial Rating Analysis

Under the applicable criteria, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of          2 ratings apply under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126. 

When evaluating musculoskeletal disabilities, VA should consider additional limitation of motion or functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Initial Ratings for Knee Disabilities

Under the applicable criteria, a knee disability may be variously rated under the provisions of 38 C.F.R. § 4.71a, DCs 5003, 5260, or 5261.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a 10 percent rating is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent ratings are combined, not added, under DC 5003, and may not be combined with ratings based on limitation of motion.  In the absence of limitation of motion, a 10 percent rating will be assigned where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating will be assigned where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.   

Under DC 5260, limitation of flexion of either leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires limitation of extension to 10 degrees.  A 20 percent rating requires limitation of extension to 15 degrees.  A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.  Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

A veteran may be awarded separate ratings for arthritis and instability of the same knee.  VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  Separate ratings may also be granted for separately compensable limitation of extension and limitation of flexion of the same knee.  VAOPGCPREC 9-2004. 

The Veteran contends that his left knee PFPS is more than 10 percent disabling, and that his right knee PFPS was more than 10 percent disabling prior to January 21, 2011 and more than 20 percent disabling since January 21, 2011.  He and his wife gave testimony to that effect at the August 2010 Board personal hearing.  

After a review of all the evidence, the Board finds that the record does not support initial ratings in excess of 10 percent for the left knee for any period, or in excess of 10 percent for the right knee prior to January 21, 2011, or for a rating in excess of 20 percent for the right knee since January 21, 2011.  The competent evidence also does not show more disability under any applicable schedular rating criteria.  

On mid-September 2008 examination by R. B., Jr., M.D., the Veteran had fairly good range of motion throughout the lower extremities, with normal tone and stability. 

On late September 2008 examination by J. P., M.D., the Veteran complained of bilateral knee pain, popping, swelling, and a grinding sensation.  On examination, there was no gross deformity of the knees and no significant swelling, warmth, or erythema.  Extension was to neutral.  Flexion of both knees was to past 125 degrees.  Lachman's and posterior drawer signs were negative.  There was no instability.  There was crepitus, and a positive patellar grind test bilaterally.  Knee X-rays revealed some spur formations bilaterally.  The examiner suspected bilateral PFPS.  When seen again in October, the examiner noted magnetic resonance imaging (MRI) studies consistent with articular surface thinning in the patellofemoral joint.  There were no obvious loose bodies or meniscal pathology.

On June 2009 VA examination, the Veteran complained of knee cracking sounds.  A summary of bilateral knee symptoms showed no deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, or effusions; there was pain, stiffness, and swelling.  In addition, there were no left knee locking symptoms.  On examination, gait was normal.  There was bilateral knee crepitus, grinding, subpatellar tenderness, and mild abnormal tracking.  There was no instability, and McMurray's test was negative.  On range of motion testing, there was no objective evidence of pain with active motion.  Flexion was from 0 to 140 degrees bilaterally, and extension was normal, to 0 degrees.  X-rays revealed near anatomic alignment of both knees, and minimal symmetrical degenerative joint disease (DJD).  The diagnoses were left knee knee PFPS, tendinitis, and chondromalacia, and right knee PFPS with minimal DJD.

November 2009 VA outpatient examination showed bilaterally stable knees, with no focal tenderness, erythema, or effusion.  McMurray's test was positive.  April 2010 VA physical therapy notes indicated that the Veteran was swimming 3 times per week and performing prone repetitive extensions 3 times per day.  September 2010 VA examination showed no gait abnormality.                    

On December 2010 VA outpatient examination, the Veteran complained of right knee pain and swelling, that that it could lock and give out.  Current examination showed diffuse right knee swelling, tenderness, and a positive McMurray's test.  The assessment was right knee pain from degenerative changes.

On that record, the Board finds that the weight of the lay and medical evidence does not support the assignment of an initial schedular rating in excess of 10 percent for either knee disability prior to January 21, 2011, as there is no evidence that the criteria for a 20 percent rating under DC 5003 (X-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, and there are occasional incapacitating exacerbations), 5260 (limitation of leg flexion to 30 degrees), or 5261 (limitation of leg extension to 15 degrees) was shown prior to January 21, 2011.  Ratings under DC 5003 may not be combined with ratings based on limitation of motion.  On the whole, the Board finds that initial 10 percent schedular disability ratings were the most appropriate evaluations for the disabilities of each knee generally shown by the evidence prior to January 21, 2011.  The evidence also shows no basis for assigning separate ratings under 5260 and 5261 under VAOPGCPREC 9-2004.  

Neither does the medical evidence support the assignment of an initial schedular rating in excess of 10 percent for the left knee for any period, and a schedular rating in excess of 20 percent for the right knee since January 21, 2011, as there is no evidence that the criteria for a 20 percent schedular rating for the left knee under DC 5003 (X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and there are occasional incapacitating exacerbations), 5260 (limitation of leg flexion to 30 degrees), or 5261 (limitation of leg extension to 15 degrees), or a 30 percent schedular rating for the right knee under DC 5260 (limitation of leg flexion to 15 degrees) or 5261 (limitation of leg extension to 20 degrees) have been shown.  

With respect to the left knee, the Board reiterates that ratings under DC 5003 may not be combined with ratings based on limitation of motion. With respect to the right knee, the Board notes that 20 percent is the highest rating available under DC 5003.  On the whole, the Board finds that the initial 10 percent and 20 percent disability ratings for the left and right knee, respectively, since January 21, 2011 are the most appropriate schedular evaluations for those knee disabilities generally shown by the evidence since January 21, 2011.  That evidence also shows no basis for assigning separate ratings under DCs 5260 and 5261.  VAOPGCPREC 9-2004.  

On January 2011 VA examination, the Veteran complained of bilateral knee pain, swelling, and tenderness, with flare-ups with prolonged standing and sitting.  He denied dislocation or subluxation.  On examination, there was no obvious knee effusion or tenderness.  There was a very slight varus deformity of both knees, with a slight antalgic tendency to his gait, favoring the right side.  Left extension was 165 degrees with no change after repetitive movement.  Right extension was to 152 degrees and decreased to 155 degrees after repetitive motion.  Left flexion was to 35 degrees and was unchanged with repetitive motion.  Right flexion was to 25 degrees, and was 30 degrees after repetitive motion.  The diagnosis was mild DJD of both knees.          

February 2011 VA outpatient examination showed right knee medial joint line tenderness, slight effusion, and no ligamentous instability.

On March 2011 VA examination, the Veteran complained of left knee pain, giving way, instability, stiffness, weakness, tenderness,  and locking episodes several times a year but less than monthly; there were no deformity, incoordination, or episodes of dislocation or subluxation.  He also complained of right knee pain, giving way, stiffness, weakness, daily or more often locking episodes, effusions, swelling, and tenderness; there was no deformity, instability, incoordination, or episodes of dislocation or subluxation.  The examiner noted no incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes, and unable to walk for more than a few yards.  

On examination in March 2011, gait was antalgic and tilted to the right, with poor propulsion. Bilateral knee X-rays revealed anatomic alignment, mild degenerative change, and a right effusion.  The impression was little change in minimal symmetrical DJD.   

Upon examination in March 2011, there was left knee tenderness, pain at rest, mild weakness, abnormal motion, and guarding of movement, crepitation, and grinding.  There was no instability or patellar or meniscal abnormality.  Flexion was from 0 to 130 degrees, with extension limited by 5 degrees.  

Upon examination in March 2011, there was right knee crepitus, effusion, tenderness, pain at rest, moderate weakness, abnormal motion, guarding of movement, and grinding.  There was no instability or patellar abnormality.  Flexion was from 0 to 120 degrees, with extension limited by 15 degrees.  

The diagnoses in March 2011 were bilateral knee DJD, right knee joint effusion, possible right knee meniscal cyst, and right knee medial gastrocnemius muscle ganglion and subchondral cyst in the proximal tibia, and left knee chondromalacia and tendinitis.    

At the July 2011 Board hearing, the Veteran and his wife testified about the nature and extent of his bilateral knee disability and how it impaired him functionally.  He stated that he was let go from his job as a temporary worker at a construction supply store due to problems with prolonged standing.  He stated that he could stand for approximately 1 hour.  He stated that he had problems driving a car with a manual transmission, but could drive one with an automatic transmission.

In this case, functional loss due to pain has been taken into consideration in the assignment of the ratings for the knee disabilities.  38 C.F.R. § 4.40 specifically provides that, with respect to the musculoskeletal system, functional loss may be due to pain.  June 2009 VA examination showed no incoordination, no objective evidence of pain following repetitive knee motion, and no additional limitations after repetitive knee motion.  January 2011 VA examination showed no incoordination, no additional left knee limitations after repetitive motion, and only slight additional right knee limitations after repetitive motion.  Although on March 2011 VA examination there was additional limitation after repetitive knee motion, the most important factor was pain; right knee extension was unchanged, bilateral knee flexion and left knee extension were only slightly decreased, and there was no incoordination.  Hence, the record presents no basis for assignment of any higher rating based on the orthopedic factors set out in 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.

The Board has also considered the applicability of alternative DCs for evaluating the veteran's knee disabilities, but finds that no higher schedular rating is assignable.  In view of the findings showing measurable ranges of knee motion during all rating periods under consideration, ratings under DC 5256 for knee ankylosis are not appropriate.  The June 2009 VA examiner specifically noted that there was no knee ankylosis.  Likewise, ratings under DC 5258 or 5262 also are not appropriate, inasmuch as a dislocated semilunar cartilage, or tibia and fibula malunion with knee or ankle disability, respectively, have not been objectively demonstrated at any time.  

The VA General Counsel has interpreted that a separate rating may be assigned for instability of a knee if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable rating under DC 5260 and/or 5261, or 
(2) he is in receipt of a 10 percent rating on the basis of X-ray evidence of arthritis and evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003; VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In this case, separate ratings for knee instability are not warranted, inasmuch as stable lower extremities were found on mid-September 2008 examination, and there was no knee instability found on late September 2008 examination.  June 2009 VA examination showed no knee instability, and November 2009 VA outpatient examination showed bilaterally stable knees.  January 2011 VA examination showed no knee instability.  February 2011 VA outpatient examination showed no right knee ligamentous instability.  March 2011 VA examination showed no knee instability.  As instability is not shown for any period, there is also no basis for the assignment of a separate rating for instability of either knee under Diagnostic Code 5257 for any period of initial rating, both the period prior to and the period from January 21, 2011.  VAOPGCPREC 9-98 and VAOPGCPREC 23-97. 

Initial Rating for Low Back Disability

The Veteran contends that his lumbar spine DDD is more disabling than the 20 percent initially evaluated.  At the July 2011 Board hearing, the Veteran and his wife gave testimony about how his back disability impaired him functionally.  

Under the applicable criteria, musculoskeletal disabilities of the spine are rated pursuant to the criteria set forth in a General Rating Formula for Diseases and Injuries of the Spine.  That formula provides a 20 percent rating for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that forward flexion of the thoracolumbar spine be limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  Forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees each are considered normal range of motion of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Plate V.

The Board finds that the pertinent evidence provides no basis for an initial schedular rating in excess of 20 percent for lumbar spine DDD at any time since the September 2007 date of the grant of service connection under DC 5242 of the General Rating Formula.  In arriving at this determination, the Board notes, at the outset, that a January 2011 rating action assigned separate disability ratings for right and left lower extremity lumbar radiculopathy based on lumbar spine DDD encroachment on neural foramina from April 2010, and thus no symptoms attributable to lumbar radiculopathy may be considered in rating the lumbar spine DDD.

On September 2008 examination by Dr. R. B., Jr., the Veteran complained of persistent ongoing low back pain.  X-rays revealed low lumbar rotary scoliosis, degenerative changes at the thoracolumbar junction, marked narrowing at the L5-S1 disc, and a mild retrolisthesis of L5-S1.  Examination of the low back showed a slight list to the left.  There was decreased reversal of the normal lordotic curve with forward bending.  There was some tenderness over the interspinous region, L4-5 and L5-S1 level, and over the multifidus quadratus area bilaterally.  The muscles were fairly supple throughout.  The assessment was discogenic back condition. 

September 2008 lumbar spine MRI by C. G., M.D., revealed multilevel lumbar DDD with minimal disc bulging at L1-2, DDD with minimal disc bulging at L3-4, posterior disc bulging at L4-5 and L5-S1 without significant central canal stenosis, and mild left-sided neural foraminal narrowing at L4-5 and L5-S1. 

On June 2009 VA examination, the Veteran complained of mild, dull, constant low back pain, fatigue, decreased motion, stiffness, and spasms, but no weakness.  He stated that he had flare-ups every 2 to 3 weeks, and that he had had 3 episodes of severe back pain during the past 12 months that had required him to lie in bed for 24 hours.  He stated that he was able to walk more than .25 mile but less than 1 mile.  On examination of the spine, posture and gait were normal.  There was no gibbus, kyphosis, lumbar flattening, lordosis, reverse lordosis, scoliosis, or thoracolumbar ankylosis; there was a list.  There was no thoracic sacrospinalis spasm, atrophy, tenderness, or weakness; there was guarding and pain with motion.  On thoracolumbar spine range of motion testing, flexion was from 0 to 50 degrees, and extension, bilateral lateral flexion, and bilateral rotation were from 0 to 30 degrees each.  The examiner opined that the Veteran's incapacitating episodes were not due to intervertebral disc syndrome.  The diagnosis was lumbar spine DDD.

November 2009 VA outpatient examination showed thoracic spine tenderness and muscle spasm.  Mid-April 2010 VA physical therapy notes indicated that the Veteran was swimming 3 times per week and performing prone repetitive extensions 3 times per day.  Examination showed decreased spinal range of motion and postural weakness, and the Veteran responded well to repetitive spinal extension with decreased complaints of pain and improved range of motion.  Lumbar spine examination in late April showed tenderness and bilateral muscle spasm with trigger point areas.  June lumbosacral spine MRI revealed mid-line annular tears at L3-4 and L4-5, and mild disc disease without any neurological compromise.

On September 2010 VA examination, the Veteran complained of a mild low back ache.  On examination, there was no muscle atrophy or gait abnormality.  On December 2010 VA outpatient evaluation, the Veteran's chronic low back pain was assessed to be stable.

On January 2011 VA examination, the Veteran complained of a constant low back ache.  The physician noted that he had not had incapacitating episodes of back pain that required bed rest, traction, or emergency room visits.  On examination, the Veteran walked with a normal lordosis, and he had normal position.  He had a difficult time lying flat, with obvious spasms of back discomfort.  On range of motion testing, forward flexion was to 50 degrees, extension and bilateral lateral flexion to 20 degrees each, and bilateral rotation to 35 degrees.  There was paravertebral muscle spasm along the lumbar spine.  There was minimal tenderness, and no erythema or fixed deformity.  The impression was chronic lumbosacral strain, and pain without evidence of radiculopathy.

At the July 2011 Board hearing, the Veteran and his wife testified about the nature and extent of his low back disability and how it impaired him functionally.  He stated that he was let go from his job as a temporary worker at a construction supply store due to problems with prolonged standing.  He stated that he could stand for approximately 1 hour.  He stated that he had problems driving a car with a manual transmission, but could drive one with an automatic transmission.
              
After a review of all the lay and medical evidence, the Board finds that the evidence provides no basis for more than an initial schedular 20 percent rating for lumbar spine DDD at any time since the September 2007 date of the grant of service connection therefor under DC 5242 of the General Rating Formula, inasmuch as limitation of thoracolumbar forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine required for a 40 percent rating has not been demonstrated for any period.  In making this finding, the Board has considered the reports of additional functional loss due to pain, weakness, and fatigability, but finds that, even with consideration of such additional limitation of motion or function,  a higher rating than 20 percent is not warranted for any period because the evidence does not show the additional limitations of motion or function cause limitation of thoracolumbar forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, for any period.  Although on June 2009 VA examination there was objective evidence of pain on active thoracolumbar spine range of motion testing, there were no additional limitations after repetitive motions, and there was no spine weakness.  January 2011 VA examination showed pain with activity, but no worsening of lumbar spine range of motion with repetitive movement.  Hence, the record presents no basis for assignment of any higher rating, even with consideration of additional limitations of motion or function due to factors indicated in 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.

Extraschedular Consideration

Additionally, the Board finds that there is no showing that, at any time during the rating period under consideration, the veteran's knee and low back disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher rating on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, his disability picture requires the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected knee and low back disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knees and low back disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability levels and symptomatology.  As discussed above, the rating criteria consider the degree of knee impairment due to limitation of motion, and whether there is arthritis, recurrent subluxation, lateral instability, and ankylosis.  They also consider the degrees of low back range of motion, whether there is ankylosis, and whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In short, there is nothing in the record to indicate that the schedular rating criteria are not adequate to rate the service-connected knee and low back disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability rating itself is recognition that industrial capabilities are impaired).  The schedular rating criteria specifically contemplate additional limitations of motion and functional loss due to such factors as pain, swelling, stiffness, weakness, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  

The Board points out that a percentage schedular rating represents average impairment in earning capacity resulting from a disease and injury and its residual conditions in civil occupations, and that, generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial rating in excess of 10 percent for left knee PFPS is denied.

An initial rating for right knee PFPS, in excess of 10 percent prior to January 21, 2011, and in excess of 20 percent since January 21, 2011, is denied.

An initial rating in excess of 20 percent for lumbar spine DDD is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


